McLaughlin, J. :
Proceedings were instituted by the city of Hew York to acquire title to certain lands on Amsterdam avenue between One Hundred and Thirty-ninth and One Hundred and Fortieth streets, owned-by the respundent Hay. After the commencement of such proceedings an offer was made under section 1436c of the Greater Hew Yoik charter (Laws of 1901, chap. 466) to sell this land to the city for the sum of $60,000. The offer was made January 9, 1905, and was signed “James R. Hay, by Joseph A. Flannery, his attorney.” The offer was rejected and title subsequently acquired by the city, for which an award was made to Hay of $69,183. Thereafter a motion was made on behalf of Hay, under section 1436c of the *166Greater Hew York charter, to tax liis costs-in the proceeding and for an extra allowance. The motion was granted, and his costs were directed to be taxed as in an action, together with an extra allowance of $500, and the city has appealed.
For the reasons assigned in the opinion delivered on the appeal from an order in a similar proceeding, in which costs and an extra allowance were allowed to John 0. Baker (112 App. Div. 160), the order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, Laughlin, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order filed.